 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

charmer mnsviipininonn ieee epanrinsintionn names an isis x
STRIKE 3 HOLDING LLC,
Plaintiff, Civil Action No,
-against- 19-CV-000465 (DRH)(SIL)
JOHN DOE Subscriber assigned IP address,
173.220.72.43,
Defendant.

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
IT IS HEREBY STIPULATED AND AGREED, by and between the parties to this
action, by and through their respective attorneys, that pursuant to Federal Rule of Civil Procedure
41(a)(1)(ii) this action be dismissed with prejudice and without costs, attorneys' fees, expenses or
disbursements to any party.

Dated: Uniondale, New York
December __, 2019

THE JAMES LAW FIRM

Jacqueline M. James, Esq.

 

445 Hamilton Avenue, Suite 1102 Altorneys for Defendant

White Plains, NY 10601 JOHN DOE Subscriber dssigned
(914) 358-6423 IP address, 173,220.72. 43
Jameslawcourtfilingsandnotices@jacquelinejameslaw.com 926 RXR Plaza

Uniondale, New York 11556-0926
(516) 357-3000
tamika.hardy@rivkin.com

SO ORDERED:

 

Steven I, Locke, U.S.M.J.

4665910 v1
